Title: From George Washington to Brigadier General Jedediah Huntington, 15 May 1780
From: Washington, George
To: Huntington, Jedediah



Dr Sr
Head Qrs Morris Town May 15th 1780

Notwithstanding the Jersey Brigade has moved down in order to relieve your command, I wish you to remain where you are until you hear further from me. I am &.

G.W.


P.s. As I have recd intelligence of a movement of the Enemy, I beg you will keep the Troops in the most compact order & readiness to march on the shortest notice should circumstances require it. You will be prepared on the score of provision also.

